            Case 1:20-cv-01318-UNA Document 6 Filed 07/14/20 Page 1 of 2


                                                                                           FILED
                             UNITED STATES DISTRICT COURT                                        7/14/2020
                             FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                      Court for the District of Columbia
ANDRE PELE JORDAN,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 20-1318 (UNA)
                                              )
                                              )
IVANKA TRUMP,                                 )
                                              )
                Defendant.                    )


                                  MEMORANDUM OPINION

       This matter, brought pro se by a prisoner in Macon, Georgia, is before the Court on initial

review of the complaint and motion to proceed in forma pauperis. For the following reasons, the

in forma pauperis motion will be granted and this case will be dismissed.

       A district court must immediately dismiss a prisoner’s complaint upon determining that

it, among other enumerated grounds, is frivolous. 28 U.S.C. § 1915A. The instant complaint is

an “Affidavit for Appointment of Spouse by Command,” which purports to appoint “Ivanka

Trump of the Federal Whitehouse in Washington , District of Columbia . . . as spouse in regards

of marriage.” Compl. at 2. The affiant’s “authority” supposedly derives from “counter

intelligence Agent.” Id.

       Complaints premised on fantastic or delusional scenarios are subject to dismissal as

frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Denton v. Hernandez, 504 U.S. 25,

33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible[.]”); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir.

1994) (a court may dismiss claims that are “essentially fictitious”-- for example, where they

                                                  1
          Case 1:20-cv-01318-UNA Document 6 Filed 07/14/20 Page 2 of 2




suggest “bizarre conspiracy theories . . . [or] fantastic government manipulations of their will or

mind”) (citations and internal quotation marks omitted)); Crisafi v. Holland, 655 F.2d 1305,

1307-08 (D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events

and circumstances of a wholly fanciful kind.”). The instant complaint meets the standard for

dismissal. A separate order accompanies this Memorandum Opinion.



                                                             /s/
                                                             JAMES E. BOASBERG
Date: July 14, 2020                                          United States District Judge




                                                 2
